United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3048
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Roger M. Collins,                         *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: April 7, 2010
                                 Filed: April 12, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Roger Collins appeals the sentence imposed by the district court1 upon revoking
his supervised release, arguing that (1) the court erred in finding that he possessed
methamphetamine with intent to distribute, a Grade A violation of his supervised
release; and (2) the revocation sentence is unreasonable. Upon careful review, we
conclude that testimony presented at the revocation hearing supports the district
court’s finding that Collins intended to distribute the methamphetamine at issue, see
United States v. Ralph, 480 F.3d 888, 890 (8th Cir. 2007) (district court’s fact findings

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
as to whether violation occurred are reviewed for clear error); and as to the revocation
sentence, the district court considered proper sentencing factors and we conclude that
the revocation sentence is not unreasonable, see United States v. Tyson, 413 F.3d 824,
825 (8th Cir. 2005) (per curiam) (standard of review).

      Accordingly, we affirm.
                     ______________________________




                                          -2-